DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (WO 2017/204236) in view of Kawamata (US 2016/0355056).  The citations below for Miyamoto are taken from English language equivalent US 2019/0202236.
Miyamoto teaches a tire for a two-wheel vehicle, such as a motorcycle (¶27), containing a tread section that is divided into three portions – a center section and a pair of shoulder sections – in the tire width direction (¶12, 16).  The center section is made by a rubber composition comprising 70 parts by weight of a styrene butadiene rubber, 30 parts by weight of a polybutadiene rubber (total 100 parts rubber component), 90 parts by weight of silica, and 10 parts by weight of carbon black (Example 8, Table 3).  The shoulder section is made by a rubber composition comprising 85 parts by weight of a styrene butadiene rubber, 15 parts by weight of a polybutadiene rubber (total 100 parts rubber component), and 105 parts by weight of total filler of silica and carbon black (Example 8, Table 3).  Miyamoto teaches that within the filler component, the silica ratio is from 80 to 97% (¶103) and that the carbon black ratio is from 3 to 20% (¶113).  When taking a total filler amount of 105 parts by weight as in Example 8, the amount of silica can vary from 84 to 102 parts by weight and the carbon black can vary from 3 to 21 parts by weight (calculated by Examiner), both of these ranges overlap with the claimed ranges for the filler amounts in the shoulder rubber composition.  Miyamoto additionally teaches that the tread compositions can contain a resin (¶119).  
Miyamoto does not teach that the center rubber composition contains 25 parts by mass or more of the resin or that the shoulder rubber composition contains 1 to 40 parts by mass of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767